The Vice-Chancellor :
The contract, which the bill seeks to have performed, was made here; and the defendant, Cassidy, has voluntarily submitted to the jurisdiction of this court. His letter, set out in the bill and not denied, has this effect as respects himself, at least; if not as to his co-defendant. He was, moreover, as it may be presumed, voluntarily within the jurisdiction, to be served with process. The court has, therefore, obtained jurisdiction over the person of this defendant ; and, although the subject matter of the contract is land lying out of the state, it is competent for the court to make a decree respecting the delivery of the deed according to the contract of sale, to be enforced by process in personam.
The cases on this subject are recognized by Chief Justice Marshall in Massie v. Watts, 6 Cranch, 158, 160, and by this *154court in Ward v. Arredondo, Hopkins, 213, and Mead v. Merritt, 2 Paige, 402; Mitchell v. Bunch, Ib. 606. It can make no difference that the defendants are trustees appointed by a special act of the legislature of New-Jersey. The exercise of their powers is not limited or confined to that state: for they came into New York to .make sales of the property; and here they can as well perform their contract as in New Jersey.
But it is said, this court has not power over the person of the defendant, Smith, to compel obedience to its decree arid that a valid conveyance of the property cannot be made without his concurrence. I think, however, the defendant, Cassidy, cannot be permitted to urge this objection by plea to the jurisdiction. So far as he is concerned this court has acquired jurisdiction; and it is not for him to say, that the court of chancery in New Jersey has an exclusive jurisdiction. A valid plea to the jurisdiction of this court must 'show that some other court has exclusive jurisdiction: Willis’s Eq. Pl. 495, (n); Beames, 91. By statute, this court may proceed'to make a.decree against an absent or non-resident defendant so as to becoihe binding upon him; and it remains to be seen, whether this can be done when the cause shall be brought to a hearing.
. The plea must be overruled, with costs; and leave is given •to the defendant to set up the objection, of a want of jurisdiction, in an answer, (a)

) As bearing somewhat upon the above case, see an interesting article; in the 8 vol. of the London Monthly Law Magazine, p. 16: On the jurisdiction of courts of equity oyer contracts for the sale of lands in foreign countries.